Citation Nr: 0833756	
Decision Date: 10/01/08    Archive Date: 10/07/08

DOCKET NO.  07-00 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 for residuals of colonoscopy performed at a VA 
facility.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The veteran had active military service from October 1958 to 
January 1962.

This appeal to the Board of Veterans' Appeals (Board) is from 
an February 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.


FINDING OF FACT

No additional disability was proximately caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA, 
or by an event not reasonably foreseeable, in connection with 
colonoscopy performed at a VA facility.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
claimed disability as a result colonoscopy performed at a VA 
facility have not been met.  38 U.S.C.A. § 1151 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.361 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims files reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of a letter dated in June 2005, 
the RO advised the veteran of the evidence needed to 
substantiate his claim of entitlement to compensation under 
38 U.S.C.A. § 1151 and explained what evidence VA was 
obligated to obtain or to assist him in obtaining and what 
information or evidence he was responsible for providing.  
38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Note also that the RO issued that VCAA 
notice letter prior to initially adjudicating his claim, the 
preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004) (Pelegrini II).  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for compensation under 
38 U.S.C.A. § 1151 for claimed disability as a result 
colonoscopy performed at a VA facility, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's VA medical records, to include in 
connection with the colonoscopy, and private treatment 
records are in the file.  The veteran has at no time 
referenced outstanding medical records that he wanted VA to 
obtain.  No further development is warranted.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4) 
(2007).  A VA medical opinion was obtained in October 2007 
which addressed whether the VA treatment at issue was faulty 
or negligent.  Thus, VA has satisfied its obligation under 
38 C.F.R. § 3.159.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Analysis

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination by VA, disability compensation 
shall be awarded in the same manner as if such additional 
disability or death were service-connected.  See 38 U.S.C.A. 
§ 1151; 38 C.F.R. § 3.358(a).

For claims, as here, filed on or after October 1, 1997, the 
veteran must show that the VA treatment in question resulted 
in additional disability and further, that the proximate 
cause of the additional disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
the disability was an event which was not reasonably 
foreseeable.  38 U.S.C.A. § 1151; see also VAOPGCPREC 40-97 
(Dec. 31, 1997).

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the 
beginning of the hospital care, medical or surgical 
treatment, or other incident in which the claimed disease or 
injury was sustained (i.e., medical examination, training and 
rehabilitation services, or work therapy), is compared to his 
condition after such treatment, examination or program has 
stopped.  See 38 C.F.R. § 3.361(b).

Provided that additional disability is shown to exist, the 
next consideration is whether the causation requirements for 
a valid claim have been met.  In order to establish actual 
causation, the evidence must show that the medical or 
surgical treatment rendered resulted in the veteran's 
additional disability.  See 38 C.F.R. § 3.361(c)(1).  
Furthermore, the proximate cause of the disability claimed 
must be the event that directly caused it, as distinguished 
from a remote contributing cause.  To establish that 
carelessness, negligence, lack of proper skill, error in 
judgment or other instance of fault proximately caused the 
additional disability, it must be shown either that VA failed 
to exercise the degree of care expected by a reasonable 
treatment provider, or furnished the medical treatment at 
issue without the veteran's informed consent.  See 38 C.F.R. 
§ 3.361(d)(1).  Proximate cause may also be established where 
the veteran's additional disability was an event not 
reasonably foreseeable - to be determined based on what a 
reasonable health care provider would have foreseen.  The 
event need not be completely unforeseeable or unimaginable, 
but must be one that a reasonable health care provider would 
not have considered to be an ordinary risk of the treatment 
provided.  In determining whether an event was reasonably 
foreseeable, VA will consider the type of risk that a 
reasonable health care provider would have disclosed as part 
of the procedures for informed consent (in accordance with 
38 C.F.R. § 17.32).  See 38 C.F.R. § 3.361(d)(2).

In this case, on July 19,2004, the veteran underwent 
colonoscopy, at which time several polyps were removed, at 
the Jackson, Mississippi, VA hospital.  He claims that, as a 
result of this procedure, he experienced acute abdominal 
pain, sought emergency treatment, and took antibiotics for 
infection caused by his injured colon.  The veteran states 
that the VA physician who performed the colonoscopy admitted 
that, in removing the polyps, the physician burned the 
veteran's colon.  

The evidence of record does not show the veteran has 
additional disability due to treatment at the Jackson, 
Mississippi, VA hospital on July 19, 2004.  

Review of VA medical records reflects that, on July 19, 2004, 
the veteran was counseled as to the benefits, risks, and 
alternatives to the procedure and informed consent was 
obtained from the veteran.  The colonoscopy was performed, 
polyps were removed with saline assisted and cold snare 
cautery, there were no complications with the procedure.  

Private treatment records reflect that about six hours after 
the July 19, 2004 colonoscopy, the veteran was admitted for 
post polypectomy syndrome with complaint of significant right 
lower quadrant abdominal pain.  The impression was right 
lower quadrant abdominal tenderness quite likely related to 
serosal tear from colonoscopy but there was no evidence of 
transmural migration of air.  An August 2, 2004 statement 
from the physician who treated the veteran at the private 
facility notes that, at the time the veteran presented, he 
was approximately six hours post procedure, he denied any 
rectal bleeding but complained of right lower quadrant 
abdominal pain.  Leukocytosis was identified and the veteran 
was admitted due to concerns about the possibility of 
profanation.  A computed tomography (CT) scan showed no 
evidence of free air and a repeat CT scan likewise showed no 
evidence of free air.  The veteran was discharged 48 hours 
later, there was significant improvement in his symptoms and 
he was tolerating a regular diet.  

On October 2007 report of extensive review of the veteran's 
claims file and opinion from a VA physician reflects 
consideration of the July 19, 2004 VA surgical report of 
colonoscopy, subsequent private emergency treatment, and 
subsequent VA treatment to include a September 2005 
exploratory laparotomy which revealed pancreatic 
adenocarcinoma stage IIB.  The examiner also noted that 
subsequent treatment records revealed findings of 
gastroesophageal reflux disease, gastroparesis, and an 
inability to tolerate pancreatic enzyme replacement for 
pancreatic insufficiency.  The examiner provided the 
following opinion:

At the present time in medical history, it is 
physiologically impossible to remove polyps from 
the colon or anywhere else without incurring soft 
tissue injury.  Bowel wall injury occurred in this 
case as a necessary consequence of resecting colon 
polyps.  This is not caused by willful misconduct 
of the veteran.  It is not caused by poor judgment, 
lack of skill, carelessness, negligence or fault by 
health care personnel or facilities.  It is simply 
physiologically impossible to remove polyps without 
local injury at the resected site.  

This can be called normal, serosal injury or 
postpolypectomy cautery syndrome.  However, it 
healed without objective sequela.  It is not 
related to the cholelithiasis, pancreatic cancer, 
GERD (gastroesophageal reflux disease), 
gastroparesis or narcotic therapy residuals.  

Review of the medical evidence of record reflects that there 
simply is no medical evidence of record suggesting additional 
disability as a result of his July 19, 2004, colonoscopy.  
There has been no competent medical evidence or opinion 
presented for the record which supports the veteran's primary 
contention that care provided by VA in July 2004 amounts to 
or was evidenced by carelessness, negligence, lack of proper 
skill, error in judgment, or a similar instance of fault.  
Essentially, the only evidence of record supporting the 
veteran's contentions and claim is his own lay opinion.  The 
veteran, however, has not been shown to possess the requisite 
medical training, expertise, or credentials needed to render 
a diagnosis or a competent opinion as to medical causation.  
Accordingly, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996).

Overall, the preponderance of the evidence is against the 
veteran's claim of entitlement to compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 for residuals claimed to 
have been sustained as a result of colonoscopy performed at a 
VA hospital on July 19, 2004, and this claim must be denied.  
In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

The claim for compensation under 38 U.S.C.A. § 1151 for 
residuals of colonoscopy performed at a VA facility is 
denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


